                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES - GENERAL
    Case No.     CV 19-09062-JVS                                           Date     December 5, 2019
    Title        In re MayEtta Christia Marks



    Present: The Honorable       JAMES V SELNA, U.S. DISTRICT JUDGE
               Lisa Bredahl                                Not Present
               Deputy Clerk                        Court Reporter / Recorder                 Tape No.
             Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                   Not Present                                                Not Present
    Proceedings:              [IN CHAMBERS] ORDER TO SHOW CAUSE RE
                              DISMISSAL FOR LACK OF PROSECUTION

The Court on its own motion, hereby ORDERS Appellant(s) to show cause in writing no
later than December 20, 2019 why this action should not be dismissed for lack of
prosecution. Alternatively, it will be a sufficient response to this OSC to have filed on or
before the OSC date in this paragraph the following:

•           Certificate of Readiness from the Bankruptcy Court

Appellant(s) have the responsibility to respond promptly to orders and to prosecute the
action diligently, including filing the designation of record, statement of issues on appeal
and notice regarding the ordering of transcripts with the Bankruptcy Court.

NO oral argument of this matter will be heard unless ordered by the Court. The Order will
stand submitted upon the filing of a motion or the Certificate of Readiness on or before the
date upon which a response by appellant is due.

Appellant shall move this case forward or it will be dismissed.
                                                                                                :      0

                                                             Initials of Preparer
                                                                                    lmb




                                                 CIVIL MINUTES - GENERAL
                                                         Page 1 of 1
